BROADDUS, P. J.
Both parties appealed from the judgment of the court. Neither party files an abstract. The defendant besides bringing a transcript of the judgment and order granting an appeal has fur*239nisbed a copy of tbe pleadings and bill of exceptions. There is nothing to show by the record proper that any motion for a new trial was ever filed. Such being the case, there is nothing before the court but the pleadings and the judgment. And furthermore there is nothing to show, except in the bill of exceptions, that: said motion was ever filed. This case is like that of the City of St. Charles ex rel. v. Deemar, 174 Mo. 122.
Finding no error in the record proper, the cause is affirmed.
All concur.